DETAILED ACTION

Claims 1-5, 7-10, 12, 17, 23-26, 67-69, 71, and 73 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 5/11/20, and 9/9/21 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, 12, 17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0030114 (February 1, 2018), hereafter referred to as Gonzaga-Jauregui, in view of Calver et al. (2003) Mol. Brain. Res., Vol. 110, 305-317, Sheer et al. (2013) Drug Discovery Today, Vol. 18 (23/24), 1200-1211, and Devoy et al. (2012) Nature, Vol. 13, 14-20.
Gonzaga-Jauregui teaches nucleic acid sequences encoding GPR156 (G protein-coupled receptor 156- also known as GABABL (GABAB-like) and PGR28 in humans and mice), which is a member of the metabotropic glutamate receptor subfamily (Gonzaga-Jaruegui et al., paragraph 6). Gonzaga-Jauregui teaches the human gene sequence for GPR156 and amino acids sequences for a number of specific variants of human GPR156 (Gonzaga-Jauregui, paragraphs 7-10 and 37-62).  Gonzaga-Jauregui further teaches nucleic acid sequences and amino acids sequences for GPR156 which are homologous to the human sequences (Gonzaga-Jauregui, paragraphs 37-62).  Gonzaga-Jauregui teaches that GPR156 variants are helpful in the continued study of the role of GPR156 in human physiology and its potential role in diseases, and can help facilitate the identification of potentially therapeutic agents that modulate GPR156 and/or its cellular biological pathway (Gonzaga-Jauregui, paragraph 6). In particular, Gonzaga-Jauregui teaches a GPR156 variant which has an E in position 533 instead of a D (E553D), which Gonzaga-Jauregui teaches is a rare variant in the GPR156 gene segregating with the phenotype of unipolar depression in some humans with unipolar depression (Gonzaga-Jauregui, paragraph 15 and 36). Gonzaga-Jauregui states that genetic analyses described in the patent application indicate that the GPR156 gene and, in particular, variants in the GPR156 gene associate with increased susceptibility to unipolar depression and an anxiety disorder (Gonzaga-Jauregui, paragraph 36). Finally, Gonzaga-Jauregui teaches to make ES cells, in particular rodent ES cells, and most particularly mouse ES cells, comprising the human GPR156 gene or a variant such as GPR156 E553D (Gonzaga-Jauregui, paragraph 119). 
Note that while Gonzaga-Jauregui primarily teaches the sequence of human GPR156, Gonzaga-Jauregui states that the mouse gene for GPR156 was known in the prior art, citing Calver et al. (Gonzaga-Jauregui, paragraph 6). Calver et al., as cited by Gonzaga-Jauregui, teaches the genomic and cDNA sequences of both human and mouse GPR156 (Calver et al. pages 307, and 309-310).
While Gonzaga-Jauregui teaches that GPR156 and GPR156 variants are helpful in the continued study of the role of GPR156 in human physiology and its potential role in diseases such as unipolar depression and anxiety disorder, and can help facilitate the identification of potentially therapeutic agents that modulate GPR156 and/or its cellular biological pathway, Gonzaga-Jauregui does not specifically teach to make a humanized mouse model to study the function of GPR156 by replacing at least the mouse GPR156 coding sequence with at least the human GPR156 coding sequence, or to make a mouse model of unipolar depression and/or anxiety disorder by replacing at least the mouse GPR156 coding sequence with at least the human GPR156 E553D variant coding sequence.  However, at the time of filing, the prior art teaches that the generation of genetically humanized mouse model has become a valuable tool in basic research to study human protein function and the role of human proteins and human protein mutations in disease, and for the development of human therapeutics  (Sheer et al., pages 1200-1203, and Devoy et al., pages 14-16). Sheer et al. teaches the human genes have been inserted into the mouse genome using either random integration or targeted integration through homologous recombination, but that targeted insertion of the human gene into its endogenous gene locus in the mouse avoids deleterious consequences of random integration which include unintended disruption of expression of endogenous genes, undesirable position effects on transgene expression, and has the added benefit of deleting the endogenous mouse gene such that only the human gene is expressed in the mouse in one step (Sheer et al., page 1203). Sheer et al. teaches a number of “knock-in” strategies, including the replacement of the all the mouse exons of the endogenous target gene with the orthologous human exons of the target gene such that the human gene is operably linked to the mouse promoter (Sheer et al., page 1202). Sheer et al. also teaches that the replacement human sequence can comprise cDNA or genomic sequence encoding the human protein (Sheer et al., page 1203). Sheer et al. further teaches that a number of well-established technologies can be used to insert the human sequence into the endogenous mouse gene in mouse ES cells, including genome editing technologies based on ZFN, TALEN, or Crispr/Cas (Sheer et al., pages 1203-1204). In addition, Sheer et al. teaches a number of examples of human gene replacement of mouse gene where either a wild type human gene replaces the mouse gene or a mutant human gene associated with a human disease replace the mouse genes (Sheer et al., page 1207-1208). Devoy et al. also teaches the generation of genomically humanized mice wherein some or all of the exons of a mouse gene are replaced by all the exons and introns of a human equivalent such that the human sequence in under transcriptional control of the mouse gene regulatory sequences (Devoy et al., page 15). Devoy et al. further suggests that the inclusion of human noncoding regulatory sequences, such as those present in intronic sequence or 3’ non-coding sequence, as some human genes have been shown to have human specific regulatory sequences present in the non-coding portions of the gene which are not present in the mouse gene (Devoy et al., page 15). Devoy et al. provides a number of examples of mouse gene replacement with their human equivalent where the inserted human gene sequence included human non-coding sequence 3’ of the polyA sequence and where the human gene was under the transcriptional control of the mouse promoter (Devoy et al., pages 15-16). Finally, Devoy et al. teaches that heterozygous knockin mice can be bred to generate homozygous knockin mice (Devoy et al., page 15). 
Thus, based on the motivation provided by Gonzaga-Jauregui to use nucleic acids encoding human GPR156 variants to study the role of human GPR156 in disease and to generate rodent, specifically mouse, ES cells comprising sequence encoding human GPR156, and especially depression and anxiety, and the detailed teachings and motivation provided by both Sheer et al. and Devoy et al. to generate genetically humanized rodents such as mice to study the biological function of human proteins and to provide mouse models of human disease, where the an endogenous mouse gene coding sequence or all of its exons and introns are replaced by either a human cDNA coding sequence or human genomic coding sequence includes all the exons and introns and optionally 3’ untranslated region such that the human sequence is under transcriptional control of the endogenous mouse promoter, it would have been prima facie obvious to the skilled artisan at the time of filing to make a genetically humanized mouse in which the mouse GPR156 gene including all exons and introns, or just the coding sequence for mouse GPR156, as taught by Calver et al., is replaced in one or both alleles by a human GPR156 gene or cDNA encoding GPR156, and where the GPR156 is either a wild type sequence of an E553D variant as taught by Gonzaga-Jauregui, such that the human sequence is operatively linked to the endogenous mouse promoter with a reasonable expectation of success in order to study the biological activity of both wild type and mutant human GPR156 in an in vivo setting and/or to observe possible effects of human GPR156 or GPR156 E533D on the development of physiological or behavioral symptoms associated with unipolar depression and/or anxiety. 

Claims 1, 12, 17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Calver et al. (2003) Mol. Brain. Res., Vol. 110, 305-317, in view of Sheer et al. (2013) Drug Discovery Today, Vol. 18 (23/24), 1200-1211, and Devoy et al. (2012) Nature, Vol. 13, 14-20.
Calver et al. teaches the genomic and cDNA sequences of both human and mouse GPR156 (identified as GABABL), which they identified as a novel GABAB-related G-protein coupled receptor (Calver et al. pages 307, and 309-310). Calver et al. teaches that the in vitro studies were not able to determine the activity of human GPR156 but did uncover certain differences between mouse and human GPR156 protein (Calver et al., pages 312-316). 
Calver et al. does not specifically teach to make a humanized mouse model to study the function of GPR156 by replacing at least the mouse GPR156 coding sequence with at least the human GPR156 coding sequence. However, at the time of filing, the prior art teaches that the generation of genetically humanized mouse model has become a valuable tool in basic research to study human protein function and the role of human proteins and human protein in disease (Sheer et al., pages 1200-1203, and Devoy et al., pages 14-16). Sheer et al. teaches the human genes have been inserted into the mouse genome using either random integration or targeted integration through homologous recombination, but that targeted insertion of the human gene into its endogenous gene locus in the mouse avoids deleterious consequences of random integration which include unintended disruption of expression of endogenous genes, undesirable position effects on transgene expression, and has the added benefit of deleting the endogenous mouse gene such that only the human gene is expressed in the mouse in one step (Sheer et al., page 1203). Sheer et al. teaches a number of “knock-in” strategies, including the replacement of the all the mouse exons of the endogenous target gene with the orthologous human exons of the target gene such that the human gene is operably linked to the mouse promoter (Sheer et al., page 1202). Sheer et al. also teaches that the replacement human sequence can comprise cDNA or genomic sequence encoding the human protein (Sheer et al., page 1203). Sheer et al. further teaches that a number of well-established technologies can be used to insert the human sequence into the endogenous mouse gene in mouse ES cells, including genome editing technologies based on ZFN, TALEN, or Crispr/Cas (Sheer et al., pages 1203-1204). In addition, Sheer et al. teaches a number of examples of human gene replacement of mouse gene where a wild type human gene replaces the mouse gene (Sheer et al., page 1207-1208). Devoy et al. also teaches the generation of genomically humanized mice wherein some or all of the exons of a mouse gene are replaced by all the exons and introns of a human equivalent such that the human sequence in under transcriptional control of the mouse gene regulatory sequences (Devoy et al., page 15). Devoy et al. further suggests that the inclusion of human noncoding regulatory sequences, such as those present in intronic sequence or 3’ non-coding sequence, as some human genes have been shown to have human specific regulatory sequences present in the non-coding portions of the gene which are not present in the mouse gene (Devoy et al., page 15). Devoy et al. provides a number of examples of mouse gene replacement with their human equivalent where the inserted human gene sequence included human non-coding sequence 3’ of the polyA sequence and where the human gene was under the transcriptional control of the mouse promoter (Devoy et al., pages 15-16). Finally, Devoy et al. teaches that heterozygous knockin mice can be bred to generate homozygous knockin mice (Devoy et al., page 15).
Thus, based on the teachings of Calver et al. for a novel human GPR156 whose activity could not be determined using in vitro studies, the observed differences between mouse and human GPR156 protein taught by Calver et al., and the detailed teachings and motivation provided by both Sheer et al. and Devoy et al. to generate genetically humanized rodents such as mice to study the biological function of human proteins, where an endogenous mouse gene coding sequence or all of its exons and introns are replaced in one or both alleles by either a human cDNA coding sequence or human genomic coding sequence includes all the exons and introns and optionally 3’ untranslated region such that the human sequence is under transcriptional control of the endogenous mouse promoter, it would have been prima facie obvious to the skilled artisan at the time of filing to make a genetically humanized mouse in which the mouse GPR156 gene including all exons and introns, or just the coding sequence for mouse GPR156, as taught by Calver et al., is replaced by a wild type human GPR156 gene or cDNA encoding GPR156 as taught by Calver et al., such that the human sequence is operatively linked to the endogenous mouse promoter with a reasonable expectation of success in order to study the functional of human GPR156 in an in vivo setting.  

Claims 67-69, 71, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over  Calver et al. (2003) Mol. Brain. Res., Vol. 110, 305-317, in view of Matsuda et al. (2004) Methods in Molecular Biology, Vol. 259, Receptor Signal Transduction protocols, 2nd ed., Edited by :G.B. Willars and R.A.J. Challiss, 379-390, and Voigt et al. (2012) Chem. Senses, Vol. 37, 897-911.
Calver et al. teaches the genomic and cDNA sequences of both human and mouse GPR156 (identified as GABABL), which they identified as a novel GABAB-related G-protein coupled receptor (Calver et al. pages 307, and 309-310). Calver et al. teaches that the in vitro studies were not able to determine the activity of mouse or human GPR156 but did uncover certain differences between mouse and human GPR156 protein (Calver et al., pages 312-316). 
Matsuda et al. supplements Calver et al. by teaching that knock-out of G-protein coupled receptors (GPCR) in mice is useful for elucidating physiological functions of the receptor in vivo (Matsuda et al., page 379). Matsuda et al. teaches to use homologous recombination in a mouse ES cell to replace part of an endogenous GPCR gene of interest with a marker gene in order to study the effects of lack of GPCR expression in a mouse in vivo (Matsuda et al., pages 379-381). Voigt et al. further teaches an improvement to traditional knockout of a GPCR gene in mice in which the endogenous GPCR gene is replaced with a fluorescent marker protein operatively linked to the endogenous GPCR gene promoter, which allows for the visualization of the endogenous promoter activity of the targeted GPCR gene in individual cells in vivo in addition to analysis of loss of function of the targeted GPCR gene (Voigt et al., pages 897-898). Voigt et al. provides a specific example wherein genomic DNA comprising the open reading frame, from the start codon to the stop codon, of the endogenous mouse gene for taste receptor Tas1r1, a G protein coupled receptor, is replaced by sequence encoding mCherry, a fluorescent marker protein (Voigt et al., pages 901-902, and Figure 1). Voigt et al. teaches the generation of heterozygous and homozygous Tas1r1 mutant mice (Voigt et al., Figure 1D). Genetic labeling of the Tas1r1 gene allowed the Voigt et al. to determine that Tas1r1 is expressed outside of taste bud cells, and may have a role in reproduction or as sentinals of respiration (Voigt et al., page 909). 
Therefore, in view of the teachings of Calver et al. for a novel G protein coupled receptor identified as GABABL (GPR156) whose activity could not be determine using in vitro studies, the motivation to study the function of GPCRs by knocking out endogenous gene expression in mice as taught by Matsuda et al., and the further motivation to study endogenous gene expression patterns of GPCRs in individual cells in vivo by simultaneously knocking out a GPCR open reading frame and knocking in a fluorescent protein marker gene under operative control of the endogenous, it would have been  prima facie obvious to the skilled artisan at the time of filing to make a heterozygous or homozygous mouse in which the open reading frame of the endogenous GPR156 gene is replaced by a fluorescent marker gene under operative control of the endogenous GPR156 gene promoter with a reasonable expectation of success in order to study endogenous GPR156 promoter activity in individual cells in vivo and to study the effects of loss of GPR156 in vivo. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633